Exhibit 10.18

EXECUTION COPY

CLEAR CHANNEL COMMUNICATIONS, INC.

REGISTRATION RIGHTS AGREEMENT

$980,000,000 Senior Cash Pay Notes due 2016

$1,330,000,000 Senior Toggle Notes due 2016

July 30, 2008

DEUTSCHE BANK SECURITIES INC.

MORGAN STANLEY & CO. INCORPORATED

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE SECURITIES (USA) LLC

GREENWICH CAPITAL MARKETS, INC.

WACHOVIA CAPITAL MARKETS, LLC

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

BT Triple Crown Merger Co., Inc., a Delaware corporation (“Merger Sub”), has
sold to certain purchasers (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, its 10.75% Senior Cash Pay
Notes due 2016 in the principal amount of $980,000,000 (the “Senior Cash Pay
Notes”) and its 11.00%/11.75% Senior Toggle Notes due 2016 in the principal
amount of $1,330,000,000 (the “Senior Toggle Notes” and together with the Senior
Cash Pay Notes, the “Senior Notes”), upon the terms set forth in the Purchase
Agreement among Merger Sub and the Representatives dated May 13, 2008 (the
“Purchase Agreement”) relating to the initial placement of the Senior Notes and
related guarantees (as described below) (the “Initial Placement”). The Senior
Notes were issued by Merger Sub prior to the consummation of the Merger and
pursuant to an indenture, dated as of the date hereof (the “Indenture”), among
Merger Sub, Law Debenture Trust Company of New York, as trustee (the “Trustee”),
Deutsche Bank Trust Company Americas, as paying agent, registrar and transfer
agent, and, immediately following the consummation of the Merger, Clear Channel
Communications, Inc., a Texas corporation (the “Company”), as supplemented by a
Supplemental Indenture, dated as of the date hereof (the “Supplemental
Indenture”), among the Guarantors (as defined below) and the Trustee. Following
the consummation of the Merger of Merger Sub with and into the Company, the
Company succeeded to and assumed the obligations of Merger Sub under the
Indenture. The Issuers (as defined below) agree with you for your benefit and
the benefit of the holders from time to time of the Securities (as defined
below) (including the Initial Purchasers) (each a “Holder” and, collectively,
the “Holders”), as follows:

The Senior Notes will be unconditionally guaranteed by the guarantors listed in
Annex A hereto (the “Guarantors” and, together with the Company, the “Issuers”)
on an unsecured



--------------------------------------------------------------------------------

basis and will be subordinated only to the Guarantors’ guarantees of the Senior
Secured Credit Facilities (as defined in the Purchase Agreement) and as further
described in the Offering Memorandum (as defined below). The Senior Cash Pay
Notes, together with the related guarantees (the “Senior Cash Pay Guarantees”),
to be resold by the Initial Purchasers to certain purchasers, are referred to
herein as the “Senior Cash Pay Securities.” The Senior Toggle Notes, together
with the related guarantees (the “Senior Toggle Guarantees”), to be resold by
the Initial Purchasers to certain purchasers, are referred to herein as the
“Senior Toggle Securities” and, together with the Senior Cash Pay Securities,
the “Securities.”

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Additional Interest” shall have the meaning set forth in Section 8 hereof.

“Affiliate” shall have the meaning specified in Rule 405 under the Securities
Act and the terms “controlling” and “controlled” shall have meanings correlative
thereto.

“Agreement” shall mean this Registration Rights Agreement.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Section 3(b) hereof.

“broker-dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Class” shall mean all Senior Cash Pay Securities and New Securities issued in
exchange for Senior Cash Pay Securities or all Senior Toggle Securities and New
Securities issued in exchange for Senior Toggle Securities, as appropriate.

“Closing Date” shall mean the date of the first issuance of the Securities
(determined without regard to any reopening of the Indenture that may occur).

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble hereto.

“Conduct Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

-2-



--------------------------------------------------------------------------------

“Exchange Offer Registration Period” shall mean the 180-day period following the
consummation of a Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement relating to such Registered Exchange
Offer.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Issuers on an appropriate form under the Securities Act with respect to a
Registered Exchange Offer, all amendments and supplements to such registration
statement, including post-effective amendments thereto, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a broker-dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from any Issuer or any
Affiliate of any Issuer).

“Freely Tradable” means, with respect to a Security, a Security that at any time
of determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act (“Rule 144”) by a person that is not an “affiliate” (as
defined in Rule 144) of the Issuers where no conditions of Rule 144 are then
applicable (other than the holding period requirement in paragraph (d) of Rule
144, so long as such holding period requirement is satisfied at such time of
determination) and (ii) does not bear any restrictive legends relating to the
Securities Act.

“Guarantees” shall have the meaning set forth in the preamble hereto.

“Guarantors” shall have the meaning set forth in the preamble hereto.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall have the meaning set forth in the preamble hereto.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Inspector” shall have the meaning set forth in Section 4(q)(i) hereof.

“Issuers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, with respect to any Class on any date, Holders of
a majority of the aggregate principal amount of such Class of Securities
registered under a Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

 

-3-



--------------------------------------------------------------------------------

“New Securities” shall mean debt securities of the Company and guarantees by the
Guarantors, in each case identical in all material respects to the Senior Cash
Pay Securities or the Senior Toggle Securities, as applicable (except that the
transfer restrictions shall be modified or eliminated, as appropriate), to be
issued under the Indenture in connection with sales or exchanges effected
pursuant to this Agreement.

“Offering Memorandum” shall mean the offering memorandum delivered to the
Initial Purchasers, dated as of July 30, 2008, relating to the offer and sale of
the Senior Notes and related guarantees, including any and all exhibits thereto
and any information incorporated by reference therein as of such date.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Issuers to
issue and deliver to the Holders of either Class of Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for such Securities, a like aggregate principal amount of New
Securities of such Class.

“Registrable Securities” shall mean the Securities; provided that, with respect
to either Class of Securities, the Securities of such Class shall cease to be
Registrable Securities on the earliest to occur of (i) the date on which a
Registration Statement with respect to such Securities has become effective
under the Securities Act and such Securities have been exchanged or disposed of
pursuant to such Registration Statement, (ii) the date on which such Securities
cease to be outstanding or (iii) the date on which such Securities are Freely
Tradable.

“Registration Default” shall have the meaning set forth in Section 8 hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers either Class of Securities or New
Securities, as applicable, pursuant to the provisions of this Agreement, any
amendments and supplements to such registration statement, including
post-effective amendments (in each case including the Prospectus contained
therein), all exhibits thereto and all material incorporated by reference
therein.

“Securities” shall have the meaning set forth in the preamble hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Senior Cash Pay Notes” shall have the meaning set forth in the preamble hereto.

 

-4-



--------------------------------------------------------------------------------

“Senior Cash Pay Securities” shall have the meaning set forth in the preamble
hereto.

“Senior Notes” shall have the meaning set forth in the preamble hereto.

“Senior Secured Credit Facilities” shall have the meaning set forth in the
preamble hereto.

“Senior Toggle Notes” shall have the meaning set forth in the preamble hereto.

“Senior Toggle Securities” shall have the meaning set forth in the preamble
hereto.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 3(c)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of either Class of the Securities or New Securities, as applicable, on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Trustee” shall have the meaning set forth in the preamble hereto.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer.

(a) The Issuers shall use their commercially reasonable efforts to prepare and
file with the Commission the Exchange Offer Registration Statements with respect
to each Registered Exchange Offer. The Issuers shall use their commercially
reasonable efforts to cause the Exchange Offer Registration Statements to become
effective under the Securities Act within 300 days of the Closing Date.

(b) Upon the effectiveness of the applicable Exchange Offer Registration
Statement, the Issuers shall promptly commence the Registered Exchange Offer,
with respect to the Class of Securities registered pursuant to such Exchange
Offer Registration Statement, it being the objective of such Registered Exchange
Offer to enable each Holder electing to exchange Securities of such Class for
New Securities of that Class (assuming that such Holder is not an

 

-5-



--------------------------------------------------------------------------------

Affiliate of any Issuer, acquires the New Securities in the ordinary course of
such Holder’s business, has no arrangements with any person to participate in
the distribution of the New Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such New Securities from and after their receipt without any limitations
or restrictions under the Securities Act and without material restrictions under
the securities laws of a substantial proportion of the several states of the
United States.

(c) In connection with a Registered Exchange Offer of a Class of Securities, the
Issuers shall:

(i) mail to each Holder of such Class a copy of the Prospectus forming part of
the Exchange Offer Registration Statement, together with an appropriate letter
of transmittal and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
after the date notice thereof is mailed to such Holders (or, in each case,
longer if required by applicable law);

(iii) use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required, under the Securities Act to ensure that it
is available for sales of New Securities of such Class by Exchanging Dealers
during the applicable Exchange Offer Registration Period;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;

(v) permit such Holders to withdraw tendered Securities of such Class at any
time prior to the close of business, New York time, on the last Business Day on
which the Registered Exchange Offer is open;

(vi) prior to effectiveness of the related Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Issuers are conducting such Registered Exchange Offer in reliance on the
position of the Commission in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988), and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and
(B) including a representation that the Issuers have not entered into any
arrangement or understanding with any person to distribute the New Securities to
be received in such Registered Exchange Offer and that, to the best of the
Issuers’ information and belief, each Holder participating in such Registered
Exchange Offer is acquiring the New Securities in the ordinary course of
business and has no arrangement or understanding with any person to participate
in the distribution of the New Securities; and

(vii) comply in all material respects with all applicable laws.

 

-6-



--------------------------------------------------------------------------------

(d) As soon as practicable after the close of a Registered Exchange Offer of a
Class of Securities, the Issuers shall:

(i) accept for exchange all Securities of such Class tendered and not validly
withdrawn pursuant to the Registered Exchange Offer;

(ii) deliver to the Trustee for cancellation in accordance with Section 4(s) all
Securities so accepted for exchange; and

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities a principal amount of New Securities of such Class equal to the
principal amount of the Securities of such Class of such Holder so accepted for
exchange.

(e) Each Holder hereby acknowledges and agrees that any broker-dealer and any
such Holder using a Registered Exchange Offer to participate in a distribution
of New Securities (x) could not under Commission policy as in effect on the date
of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993 and similar no-action letters; and
(y) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Issuers or their Affiliates. Accordingly, each Holder
participating in a Registered Exchange Offer shall be required to represent to
the Issuers that, at the time of the consummation of such Registered Exchange
Offer:

(i) any New Securities to be received by such Holder will be acquired in the
ordinary course of business;

(ii) such Holder will have no arrangement or understanding with any person to
participate in the distribution (within the meaning of the Securities Act) of
the applicable Securities or the applicable New Securities;

(iii) such Holder is not an Affiliate of any of the Issuers;

(iv) if such Holder is not a broker-dealer, that it is not engaged in, and does
not intend to engage in, the distribution of the applicable New Securities; and

(v) if such Holder is a broker-dealer that will receive New Securities for its
own account in exchange for any Securities that were acquired as a result of
market-making or other trading activities, that it will deliver a prospectus in
connection with any resale of such New Securities.

 

-7-



--------------------------------------------------------------------------------

(f) If any Initial Purchaser determines that it is not eligible to participate
in a Registered Exchange Offer with respect to the exchange of Securities of
either Class constituting any portion of an unsold allotment, at the request of
such Initial Purchaser, the Issuers shall issue and deliver to such Initial
Purchaser or the person purchasing New Securities of such Class registered under
a Shelf Registration Statement as contemplated by Section 3 hereof from such
Initial Purchaser, in exchange for such Securities, a like principal amount of
New Securities. The Issuers shall use their commercially reasonable efforts to
cause the CUSIP Service Bureau to issue the same CUSIP number for such New
Securities as for New Securities of such Class issued pursuant to a Registered
Exchange Offer.

(g) Interest on each New Security issued pursuant to a Registered Exchange Offer
will accrue (i) from the later of (A) the last interest payment date on which
interest was paid on the Securities surrendered in exchange therefor and (B) if
the Securities are surrendered for exchange on a date in a period that includes
the record date for an interest payment date to occur on or after the date of
such exchange and as to which interest will be paid, the date of such interest
payment date, or (ii) if no interest has been paid on the Securities, from the
Closing Date.

(h) The obligations of the Issuers under a Registered Exchange Offer shall be
subject to the conditions that (i) such Registered Exchange Offer does not
violate applicable law or any applicable interpretation of the staff of the
Commission; (ii) no action or proceeding shall have been instituted in any court
or by any governmental agency which might materially impair the ability of the
Issuers to proceed with such Registered Exchange Offer, and no material adverse
development shall have occurred in any existing action or proceeding with
respect to the Issuers and (iii) all governmental approvals required for the
consummation of such Registered Exchange Offer by the Issuers shall have been
obtained. Notwithstanding anything to the contrary set forth above in this
Section 2, the requirements to commence and complete a Registered Exchange Offer
shall terminate at such time as all of the Securities are Freely Tradable.

3. Shelf Registration.

(a) If an Exchange Offer Registration Statement with respect to either Class of
Securities is required to be filed and declared effective pursuant to
Section 2(a) above, and (i) due to any change in law or currently prevailing
interpretations thereof by the Commission’s staff, the Issuers determine upon
advice of their outside counsel that they are not permitted to effect a
Registered Exchange Offer with respect to such Class of Securities as
contemplated by Section 2 hereof; (ii) for any other reason a Registered
Exchange Offer with respect to such Class of Securities is not consummated
within 300 days of the date hereof; (iii) any Initial Purchaser so requests with
respect to Securities of either Class that are not eligible to be exchanged for
New Securities of such Class in the applicable Registered Exchange Offer and
that are held by it following consummation of such Registered Exchange Offer; or
(iv) in the case of any Initial Purchaser that participates in a Registered
Exchange Offer or acquires New Securities pursuant to Section 2(f) hereof, which
Initial Purchaser does not receive Freely Tradable New Securities in exchange
for Securities constituting any portion of an unsold allotment (it being
understood that (x) the requirement that an Initial Purchaser must deliver a
Prospectus containing the information required by Item 507 or 508 of Regulation
S-K under the Securities Act in connection with sales of New Securities acquired
in exchange for such Securities shall result in such

 

-8-



--------------------------------------------------------------------------------

New Securities being not Freely Tradable; and (y) the requirement that an
Exchanging Dealer must deliver a Prospectus in connection with sales of New
Securities acquired in a Registered Exchange Offer in exchange for Securities
acquired as a result of market-making activities or other trading activities
shall not result in such New Securities being not Freely Tradable), the Issuers
shall effect a Shelf Registration Statement with respect to such Class in
accordance with subsection (b) below.

(b) If a Shelf Registration Statement with respect to any Class of Securities is
required to be filed and declared effective pursuant to this Section 3, the
Issuers shall as promptly as practicable (but in no event more than 45 days
after so required or requested pursuant to this Section 3), file with the
Commission and shall use their commercially reasonable efforts to cause to be
declared effective under the Securities Act within 300 days after so required or
requested, a Shelf Registration Statement relating to the offer and sale of the
applicable Class of Securities or the New Securities, as applicable (which may
be an “automatic shelf registration statement” as defined in Rule 405 of the
Securities Act (an “Automatic Shelf Registration Statement”), if the filing
satisfies all relevant requirements for qualification as an Automatic Shelf
Registration Statement), by the Holders thereof from time to time in accordance
with the methods of distribution elected by such Holders and set forth in such
Shelf Registration Statement; provided, however, that no Holder (other than an
Initial Purchaser) shall be entitled to have the Securities or New Securities,
as applicable, held by it covered by such Shelf Registration Statement unless
such Holder agrees in writing to be bound by all of the provisions of this
Agreement applicable to such Holder; and provided, further, that with respect to
New Securities received by an Initial Purchaser in exchange for Securities
constituting any portion of an unsold allotment, the Issuers may, if permitted
by current interpretations by the Commission’s staff, file a post-effective
amendment to the applicable Exchange Offer Registration Statement containing the
information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of its obligations under this subsection with respect thereto, and
any such Exchange Offer Registration Statement, as so amended, shall be referred
to herein as, and governed by the provisions herein applicable to, a Shelf
Registration Statement.

(c) Subject to Section 4(k), the Issuers shall use their commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the Securities Act, until the earliest
of (A) the first anniversary of the Closing Date; (B) the date upon which all
the Securities or New Securities, as applicable, covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement; or (C) the date upon which all the Securities or New Securities, as
applicable, of such Class, covered by such Shelf Registration Statement become
Freely Tradable (the “Shelf Registration Period”). The Issuers shall be deemed
not to have used their commercially reasonable efforts to keep a Shelf
Registration Statement effective during the applicable Shelf Registration Period
if they voluntarily take any action that would result in Holders of Securities
or New Securities, as applicable, covered thereby not being able to offer and
sell such Securities or New Securities, as applicable, at any time during the
Shelf Registration Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Issuers in good faith and for valid business
reasons (not including avoidance of the Issuers’ obligations hereunder),
including the acquisition or divestiture of assets or a financing, and
(y) permitted pursuant to Section 4(k)(ii) hereof. Notwithstanding anything to
the contrary set forth in this Section 3, the requirements to

 

-9-



--------------------------------------------------------------------------------

file a Shelf Registration Statement providing for the sale of all Registrable
Securities of a particular Class and to have such Shelf Registration Statement
become effective and remain effective shall terminate at such time as all of the
Securities of such Class are Freely Tradable.

(d) The Issuers shall cause each Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Securities Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement with respect to any Class of Securities and, to the extent applicable,
any Exchange Offer Registration Statement, the following provisions shall apply.

(a) The Issuers shall:

(i) furnish, in each case if requested in writing, to each of the
Representatives, in the case of an Exchange Offer Registration Statement, and to
counsel for the Holders of Registrable Securities of the applicable Class in the
case of a Shelf Registration Statement, not less than five Business Days prior
to the filing thereof with the Commission, a copy of any Exchange Offer
Registration Statement, as applicable, and any Shelf Registration Statement, and
each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein and shall use their commercially reasonable efforts
to reflect in each such document, when so filed with the Commission, such
comments as the Representatives reasonably propose;

(ii) include the information set forth in Annex B hereto on the facing page of
the Exchange Offer Registration Statement, in Annex C hereto in the forepart of
the Exchange Offer Registration Statement in a section setting forth details of
the Registered Exchange Offer, in Annex D hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex E hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

(iii) if requested by an Initial Purchaser, include the information required by
Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus contained in
the Exchange Offer Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

(b) The Issuers shall ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and

 

-10-



--------------------------------------------------------------------------------

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, it being understood that, with respect to the
information about Holders in any Shelf Registration Statement, the Issuers will
be relying solely on responses provided by Holders to a notice and
questionnaire.

(c) The Issuers shall advise the Representatives and, to the extent the Issuers
have been provided in writing a telephone or facsimile number and address for
notices, the Holders of Securities of the applicable Class covered by any Shelf
Registration Statement and any Exchanging Dealer of the applicable Class under
any Exchange Offer Registration Statement, and, if requested by any
Representative or any such Holder or Exchanging Dealer, shall confirm such
advice in writing (which notice pursuant to clauses (ii) through (v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Issuers shall have remedied the basis for such suspension):

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;

(iv) of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) unless notice has been provided pursuant to Section 4(k)(ii), of the
happening of any event that requires any change in the Registration Statement or
the Prospectus so that, as of such date, such Registration Statement and
Prospectus (A) do not contain any untrue statement of a material fact and (B) do
not omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(d) The Issuers shall use their commercially reasonable efforts to obtain as
soon as possible the withdrawal of any order suspending the effectiveness of any
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction.

 

-11-



--------------------------------------------------------------------------------

(e) The Issuers shall furnish, upon written request, to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).

(f) The Issuers shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any such Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Issuers consent to the use of
the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Securities in connection with the offering and sale of the Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
such Shelf Registration Statement.

(g) The Issuers shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the applicable Exchange Offer Registration
Statement and any post-effective amendment thereto, including all material
incorporated by reference therein, and, if the Exchanging Dealer so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

(h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the applicable Exchange Offer Registration Period, without charge, as many
copies of the Prospectus included in the applicable Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. The Issuers consent to the use of such Prospectus or any
amendment or supplement thereto by any Initial Purchaser, any Exchanging Dealer
and any such other person that may be required to deliver a Prospectus following
the applicable Registered Exchange Offer in connection with the offering and
sale of the New Securities of the Class covered by the Prospectus, or any
amendment or supplement thereto, included in such Exchange Offer Registration
Statement.

(i) Prior to any such Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Issuers shall arrange, if
necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such jurisdictions as any Holder shall reasonably request
and shall maintain such qualification in effect so long as required; provided
that no Issuer will be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction or to taxation
in any such jurisdiction where it is not then so subject.

(j) The Issuers shall cooperate with the Holders of Securities of the applicable
Class to facilitate the timely preparation and delivery of certificates
representing New Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Holders may request.

 

-12-



--------------------------------------------------------------------------------

(k) (i) Subject to clause (ii) below, upon the occurrence of any event
contemplated by subsections (c)(ii) through (v) above, the Issuers shall
promptly (or within the time period provided for by clause (ii) hereof, if
applicable) prepare a post-effective amendment to the applicable Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter delivered to the Initial
Purchasers of the Securities included therein, the Prospectus will not include
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such circumstances, the period of effectiveness of any Exchange Offer
Registration Statement provided for in Section 2 shall be extended by the number
of days from and including the date of the giving of a notice of suspension
pursuant to Section 4(c) to and including the date when the Initial Purchasers,
the Holders of the Securities and any known Exchanging Dealer shall have
received such amended or supplemented Prospectus pursuant to this Section.

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Issuers, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Issuers shall give notice (without notice of the
nature or details of such events) to the Holders of the Registrable Securities
or New Securities, as applicable, of the Class covered by such Shelf
Registration Statement that the availability of the Shelf Registration is
suspended and, upon actual receipt of any such notice, each Holder agrees not to
sell any Registrable Securities or New Securities, as applicable, pursuant to
the Shelf Registration until such Holder’s receipt of copies of the supplemented
or amended Prospectus provided for in clause (i) hereof, or until it is advised
in writing by the Issuers that the Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The period during which the
availability of the Shelf Registration and any Prospectus is suspended shall not
exceed 45 days in any three-month period or 90 days in any twelve-month period.

(l) Not later than the effective date of any Registration Statement, the Issuers
shall provide a CUSIP number for the Securities or the New Securities, as the
case may be, registered under such Registration Statement and provide, as may be
necessary, the Trustee with printed certificates for such Securities or New
Securities, as applicable, in a form eligible for deposit with The Depository
Trust Company.

(m) The Issuers shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder as soon as practicable after the effective date of
the applicable Registration Statement and in any event no later than 45 days
after the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Issuers’ first fiscal quarter commencing
after the effective date of the applicable Registration Statement.

(n) The Issuers shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

 

-13-



--------------------------------------------------------------------------------

(o) The Issuers may require each Holder of Securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of such Securities as the Issuers may
from time to time reasonably require for inclusion in such Registration
Statement. The Issuers may exclude from such Shelf Registration Statement the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.

(p) In the case of any Shelf Registration Statement, the Issuers shall enter
into customary agreements (including, if requested, an underwriting agreement in
customary form) and take all other appropriate actions in order to expedite or
facilitate the registration or the disposition of the Securities, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 6 hereof (or such other provisions and procedures
acceptable to the Majority Holders of such Class being registered and the
Managing Underwriters, if any, with respect to all parties to be indemnified
pursuant to Section 6).

(q) In the case of any Shelf Registration Statement, the Issuers shall:

(i) make reasonably available for inspection by a representative of the Holders
of Securities of such Class to be registered thereunder (an “Inspector”), any
underwriter participating in any disposition pursuant to such Registration
Statement, one firm of accountants designated by the Majority Holders of
Securities of such Class to be registered thereunder and one attorney and one
firm of accountants designated by such underwriter or underwriters, at
reasonable times and in a reasonable manner, all relevant financial and other
records and pertinent corporate documents of the Issuers and their subsidiaries;

(ii) cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
Inspector or any such underwriter, attorney or accountant in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided, however, that any information that is designated in
writing by the Issuers, in good faith, as confidential at the time of delivery
of such information shall be kept confidential by such Inspector, underwriter or
underwriters or any such attorney or accountant, unless such disclosure is made
in connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably

 

-14-



--------------------------------------------------------------------------------

satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Issuers (and, if necessary, any other independent
certified public accountants of any subsidiary of the Issuers or of any business
acquired by the Issuers for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling Holder of Securities registered thereunder and the underwriters, if
any, in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with primary underwritten offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders of the Class registered or the Managing Underwriters, if
any, including those to evidence compliance with Section 4(k) and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Issuers.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at (A) the effectiveness of such Registration Statement
and each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.

(r) In the case of any Exchange Offer Registration Statement, the Issuers shall,
if requested by an Initial Purchaser, or by a broker-dealer that holds
Securities of the applicable Class that were acquired as a result of
market-making or other trading activities:

(i) make reasonably available for inspection by the requesting party, one
attorney and one firm of accountants designated by the requesting party, at
reasonable times and in a reasonable manner, all relevant financial and other
records, pertinent corporate documents and properties of the Issuers and their
subsidiaries;

(ii) cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
requesting party or any such attorney or accountant in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Issuers, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by such Initial Purchaser or any such
attorney or accountant, unless such disclosure is made in connection with a
court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality;

 

-15-



--------------------------------------------------------------------------------

(iii) make such representations and warranties to the requesting party, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

(iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the requesting party and its counsel), addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Issuers (and, if necessary, any other independent
certified public accountants of any subsidiary of the Issuers or of any business
acquired by the Issuers for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to the
requesting party, in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with primary underwritten offerings,
or if requested by the requesting party or its counsel in lieu of a “comfort”
letter, an agreed-upon procedures letter under Statement on Auditing Standards
No. 35, covering matters requested by the requesting party or its counsel; and

(vi) deliver such documents and certificates as may be reasonably requested by
the requesting party or its counsel, including those to evidence compliance with
Section 4(k) and with conditions customarily contained in underwriting
agreements.

The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

(s) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities of the Class being registered by Holders to the Issuers (or to such
other person as directed by the Issuers) in exchange for the New Securities of
such Class, the Issuers shall mark, or caused to be marked, on the Securities so
exchanged that such Securities are being cancelled in exchange for the New
Securities. In no event shall the Securities be marked as paid or otherwise
satisfied.

(t) The Issuers shall use their commercially reasonable efforts if the
Securities of the Class being registered have been rated prior to the initial
sale of such Securities, to confirm such ratings will apply to the Securities or
the New Securities, as the case may be, covered by a Registration Statement.

(u) In the event that any broker-dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the Conduct Rules) thereof, whether
as a Holder of such Securities or as an underwriter, a placement or sales agent
or a broker or dealer in respect thereof, or otherwise, the Issuers shall assist
such broker-dealer in complying with the Conduct Rules.

 

-16-



--------------------------------------------------------------------------------

(v) The Issuers shall use their commercially reasonable efforts to take all
other steps necessary to effect the registration of either Class of Securities
or New Securities, as the case may be, covered by a Registration Statement.

5. Registration Expenses. The Issuers shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and disbursements of one firm or counsel (which
shall initially be Cahill Gordon & Reindel LLP, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders of the Class being registered) to act as counsel for the
Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of such counsel acting in connection therewith.
Notwithstanding the foregoing, the Holders shall pay all agency fees and
commissions and underwriting discounts and commissions and the fees and
disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the one counsel specifically referred
to above.

6. Indemnification and Contribution.

(a) The Issuers agree, jointly and severally, to indemnify and hold harmless
each Holder of Securities or New Securities, as the case may be, covered by any
Registration Statement, each Initial Purchaser and, with respect to any
Prospectus delivery as contemplated in Section 4(h) hereof, each Exchanging
Dealer, the directors, officers, employees, Affiliates and agents of each such
Holder, Initial Purchaser or Exchanging Dealer and each person who controls any
such Holder, Initial Purchaser or Exchanging Dealer within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement as originally filed or in
any amendment thereof, or in any preliminary Prospectus or the Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that no Issuer will be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Issuers by or on
behalf of any Initial Purchaser or any Holder specifically for inclusion
therein. This indemnity agreement shall be in addition to any liability that the
Issuers may otherwise have.

 

-17-



--------------------------------------------------------------------------------

Each Issuer also jointly and severally agrees to indemnify as provided in this
Section 6(a) or contribute as provided in Section 6(d) hereof to Losses of each
underwriter, if any, of Securities or New Securities, as the case may be,
registered under a Shelf Registration Statement, their directors, officers,
employees, Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.

(b) Each Holder of Securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each person who controls the Issuers within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified

 

-18-



--------------------------------------------------------------------------------

parties (such consent not be to unreasonably withheld or delayed), settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Initial Placement and the Registration Statement which resulted
in such Losses; provided, however, that in no case shall any Initial Purchaser
be responsible, in the aggregate, for any amount in excess of the purchase
discount or commission applicable to such Security, or in the case of a New
Security, applicable to the Security that was exchangeable into such New
Security, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the securities purchased
by such underwriter under the Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Issuer shall be
deemed to be equal to the total net proceeds from the Initial Placement (before
deducting expenses) as set forth in the Offering Memorandum. Benefits received
by the Initial Purchasers shall be deemed to be equal to the total purchase
discounts and commissions as set forth on the cover page of the Offering
Memorandum, and benefits received by any other Holders shall be deemed to be
equal to the value of receiving Securities or New Securities, as applicable,
registered under the Securities Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus-forming a part of the Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section, each person who controls a Holder within

 

-19-



--------------------------------------------------------------------------------

the meaning of either the Securities Act or the Exchange Act and each director,
officer, employee and agent of such Holder shall have the same rights to
contribution as such Holder, and each person who controls any Issuer within the
meaning of either the Securities Act or the Exchange Act, each officer,
director, employee and agent of Issuers who shall have signed the Registration
Statement and each director of the Issuers shall have the same rights to
contribution as the Issuers, subject in each case to the applicable terms and
conditions of this paragraph (d).

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Issuers or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.

7. Underwritten Registrations.

(a) If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders of the Class
being sold.

(b) No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or New Securities, as the case may be, of the Class being sold on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements; and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

8. Registration Defaults. The Issuers agree to pay, jointly and severally, as
liquidated damages, additional interest on the Senior Cash Pay Notes and/or the
Senior Toggle Notes, as applicable (“Additional Interest”) if:

(a) on or prior to the 300th day after the Closing Date, the Issuers have not,
if required by Section 2, exchanged New Securities of the applicable Class for
all Securities of such Class tendered in accordance with the terms of a
Registered Exchange Offer;

(b) on or prior to the 300th day after the Closing Date, a Shelf Registration
Statement, relating to the applicable Class, if required by Section 3, has not
been declared effective, if applicable; or

(c) any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement

(each such event referred to in clauses (a) through (c) a “Registration
Default”), then, except during any suspension of the availability of the Shelf
Registration and any related Prospectus pursuant to Section 4(k)(ii), Additional
Interest will accrue on the principal amount of the applicable Class of
Securities (in addition to the stated interest on the applicable set of
Securities) at a rate of 0.25 percent per annum (which rate will be increased by
an additional 0.25 percent per annum

 

-20-



--------------------------------------------------------------------------------

for each subsequent 90-day period during which such Additional Interest
continues to accrue; provided that the rate at which such Additional Interest
accrues may in no event exceed 0.50 percent per annum) commencing on (x) the
301st day after the date of this Agreement, in the cases of subsections (a) and
(b) above, or (y) the day on which such Shelf Registration Statement ceases to
be effective, in the case of subsection (c) above; provided, however, that upon
the exchange of New Securities for all Securities tendered (in the case of
subsection (a) above), or upon the effectiveness of a Shelf Registration
Statement (in the case of subsection (b) above) or upon the effectiveness of the
Registration Statement which had ceased to remain effective (in the case of
subsection (c) above), Additional Interest on such Securities as a result of
such subsection shall cease to accrue.

9. No Inconsistent Agreements. Each Issuer has not entered into, and agrees not
to enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or that otherwise conflicts with
the provisions hereof.

10. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Issuers have obtained the
written consent of the Holders of a majority of the Registrable Securities
outstanding; provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Issuers
shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, supplement, waiver or consent is to be effective;
provided, further, that no amendment, qualification, supplement, waiver or
consent with respect to Section 8 hereof shall be effective as against any
Holder of Registrable Securities unless consented to in writing by such Holder;
and provided, further, that the provisions of this Section 10 may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Initial Purchasers and each Holder.
Notwithstanding the foregoing (except the foregoing provisos), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders of the applicable Class registered under such
Registration Statement, determined on the basis of Securities or New Securities,
as the case may be, being sold rather than registered under such Registration
Statement.

11. Notices. All notices, requests and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Trustee under the Indenture;

(b) if to the Representatives, initially at the address or addresses set forth
in the Purchase Agreement; and

 

-21-



--------------------------------------------------------------------------------

(c) if to the Issuers, initially at 200 East Basse Road, San Antonio, Texas
78209.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers or the Issuers by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

12. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Issuers thereto,
subsequent Holders of Securities and the New Securities, and the indemnified
persons referred to in Section 6 hereof. The Issuers hereby agree to extend the
benefits of this Agreement to any Holder of Securities and the New Securities,
and any such Holder may specifically enforce the provisions of this Agreement as
if an original party hereto.

13. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

14. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive, to the fullest extent permitted by applicable law, any right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement.

16. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

17. Securities Held by the Issuers, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of either Class of
Securities or New Securities, as applicable, is required hereunder, such
Securities or New Securities, as applicable, held by the Issuers or their
Affiliates (other than subsequent Holders of either Class of Securities or New
Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Securities or New Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CLEAR CHANNEL COMMUNICATIONS, INC. By:  

/s/ Mark P. Mays

Name:   Mark P. Mays Title:  

Chief Executive Officer and

Chief Operating Officer

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CLEAR CHANNEL CAPITAL I, LLC By:  

/s/ Edward J. Han

Name:   Edward J. Han Title:   Manager and Authorized Signatory

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

ACKERLEY VENTURES, INC.

AK MOBILE TELEVISION, INC.

AMFM AIR SERVICES, INC.

AMFM BROADCASTING, INC.

AMFM HOLDINGS INC.

AMFM INC.

AMFM INTERNET HOLDING INC.

AMFM OPERATING INC.

AMFM RADIO GROUP, INC.

AMFM SHAMROCK TEXAS, INC.

AMFM.COM INC.

BEL MEADE BROADCASTING COMPANY, INC.

BROADCAST ARCHITECTURE, INC.

BROADCAST FINANCE, INC.

CAPSTAR BROADCASTING PARTNERS, INC.

CAPSTAR RADIO OPERATING COMPANY

CC BROADCAST HOLDINGS, INC.

CC HOLDINGS-NEVADA, INC.

CC IDENTITY HOLDINGS, INC.

CCBL FCC HOLDINGS, INC.

CENTRAL NY NEWS, INC.

CHRISTAL RADIO SALES, INC.

CINE GUARANTORS II, INC.

CITICASTERS CO.

CITICASTERS FCC HOLDINGS, INC.

CLEAR CHANNEL BROADCASTING LICENSES, INC.

CLEAR CHANNEL BROADCASTING, INC.

CLEAR CHANNEL COMPANY STORE, INC.

CLEAR CHANNEL HOLDINGS, INC.

CLEAR CHANNEL INTANGIBLES, INC.

CLEAR CHANNEL INVESTMENTS, INC.

CLEAR CHANNEL MEXICO HOLDINGS, INC.

CLEAR CHANNEL SATELLITE SERVICES, INC.

CLEAR CHANNEL WIRELESS, INC.

CLEARMART, INC.

CONCORD MEDIA GROUP, INC.

CRITICAL MASS MEDIA, INC.

JACOR BROADCASTING CORPORATION

JACOR BROADCASTING OF COLORADO, INC.

JACOR BROADCASTING OF DENVER, INC.

JACOR COMMUNICATIONS COMPANY

JACOR/PREMIERE HOLDING, INC.

 

By:  

/s/ Brian Coleman

    Name:   Brian Coleman     Title:   Senior Vice President/Treasurer    

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

KATZ COMMUNICATIONS, INC.

KATZ MEDIA GROUP, INC.

KATZ MILLENNIUM SALES & MARKETING INC.

KATZ NET RADIO SALES, INC.

KTZMEDIA CORPORATION

M STREET CORPORATION

PREMIERE RADIO NETWORKS, INC.

RADIO-ACTIVE MEDIA, INC.

TERRESTRIAL RF LICENSING, INC.

THE NEW RESEARCH GROUP, INC.

ACKERLEY BROADCASTING FRESNO, LLC

ACKERLEY BROADCASTING OPERATIONS, LLC

CC IDENTITY GP, LLC

CC LICENSES, LLC

CCBL GP, LLC

CLEAR CHANNEL COLLECTIVE MARKETING, LLC

CLEAR CHANNEL GP, LLC

CLEAR CHANNEL REAL ESTATE, LLC

 

By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     AMFM
BROADCASTING LICENSES, LLC   By AMFM BROADCASTING, INC.     Its sole member    
By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     AMFM
MICHIGAN, LLC     By CAPSTAR TX LIMITED PARTNERSHIP   Its sole member     By
AMFM SHAMROCK TEXAS, INC.     Its General Partner     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary    

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

AMFM RADIO LICENSES, LLC     By CAPSTAR RADIO OPERATING COMPANY   Its sole
member     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     AMFM
TEXAS, LLC     By AMFM BROADCASTING, INC.     Its sole member     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     CITI GP,
LLC     By CITICASTERS CO.     Its sole member     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     CLEAR
CHANNEL AVIATION, LLC     By RADIO-ACTIVE MEDIA, INC.     Its sole member    
By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     M STREET
L.L.C.     By CRITICAL MASS MEDIA, INC.     Its Managing Member     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary    

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

MUSICPOINT INTERNATIONAL, L.L.C.

   

By CLEAR CHANNEL MANAGEMENT SERVICES, L.P.

 

Its sole member

   

By CLEAR CHANNEL GP, LLC

   

Its General Partner

   

By:

 

/s/ Hamlet T. Newsom, Jr.

   

Name:

 

Hamlet T. Newsom, Jr.

   

Title:

 

Assistant Secretary

   

WESTCHESTER RADIO, L.L.C.

   

By CAPSTAR RADIO OPERATING COMPANY

 

Its sole member

   

By:

 

/s/ Hamlet T. Newsom, Jr.

   

Name:

 

Hamlet T. Newsom, Jr.

   

Title:

 

Assistant Secretary

   

AMFM TEXAS BROADCASTING, LP

   

By AMFM BROADCASTING, INC.

   

Its General Partner

   

By:

 

/s/ Hamlet T. Newsom, Jr.

   

Name:

 

Hamlet T. Newsom, Jr.

   

Title:

 

Assistant Secretary

   

AMFM TEXAS LICENSES, LP

   

By AMFM SHAMROCK TEXAS, INC.

   

Its General Partner

   

By:

 

/s/ Hamlet T. Newsom, Jr.

   

Name:

 

Hamlet T. Newsom, Jr.

   

Title:

 

Assistant Secretary

   

CAPSTAR TX LIMITED PARTNERSHIP

   

By AMFM SHAMROCK TEXAS, INC.

   

Its General Partner

   

By:

 

/s/ Hamlet T. Newsom, Jr.

   

Name:

 

Hamlet T. Newsom, Jr.

   

Title:

 

Assistant Secretary

   

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CCB TEXAS LICENSES, L.P.     By CCBL GP, LLC     Its General Partner     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary    
CITICASTERS LICENSES, L.P.     By CITI GP, LLC     Its General Partner     By
CITICASTERS CO.     Its sole member     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary     CLEAR
CHANNEL IDENTITY, L.P.     By CC IDENTITY GP, LLC     Its General Partner    
By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary    
CLEAR CHANNEL MANAGEMENT SERVICES, L.P.   By CLEAR CHANNEL GP, LLC     Its
General Partner     By:  

/s/ Hamlet T. Newsom, Jr.

    Name:   Hamlet T. Newsom, Jr.     Title:   Assistant Secretary    

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.     DEUTSCHE BANK SECURITIES INC.     By:  

/s/ Sean Murphy

    Name:   Sean Murphy     Title:   Managing Director     By:  

/s/ Scott Sartorius

    Name:   Scott Sartorius     Title:   Director     MORGAN STANLEY & CO.
INCORPORATED   By:  

/s/ Gene Martin

    Name:   Gene Martin     Title:   Managing Director     CITIGROUP GLOBAL
MARKETS INC.     By:  

/s/ Timothy P. Dilworth

    Name:   Timothy P. Dilworth     Title:   Director     CREDIT SUISSE
SECURITIES (USA) LLC     By:  

/s/ SoVonna Day-Goins

    Name:   SoVonna Day-Goins     Title:   Managing Director    

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

GREENWICH CAPITAL MARKETS, INC.   By:  

/s/ Steven F. Killileg

    Name:   Steven Killileg     Title:   Managing Director     WACHOVIA CAPITAL
MARKETS, LLC   By:  

/s/ Charles C. Edwards, III

    Name:   Charles C. Edwards, III     Title:   Director    

REGISTRATION RIGHTS AGREEMENT